Citation Nr: 0404134	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-12 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from December 1981 to 
January 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran is service-connected for residuals of a left 
knee injury, rated as 10 percent disabling; hallux valgus of 
the right foot, rated as 10 percent disabling; hallux valgus 
of the left foot, rated as 10 percent disabling; and post 
operative repair of a right inguinal hernia, rated as non-
compensable; the combined rating is 30 percent.  

2. The veteran does not have a serious employment handicap.


CONCLUSION OF LAW

The criteria to establish the presence of a serious 
employment handicap pursuant to Chapter 31, Title 38, United 
States Code, for the purposes of extending the veteran's 
period of entitlement to benefits under this chapter are not 
met.  38 U.S.C.A. §  5107, 3101, 3103 (West 2002); 38 C.F.R. 
§§ 21.42, 21.44, 21.52 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  First, VA has a duty to notify the 
claimant and his/her representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in such cases was not found 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  As well, the statute at issue in this 
matter is not found in Chapter 51, rather, it is found in 
Chapter 31.

Background

In a July 1988 rating decision, service connection was 
granted for hallux valgus of the right foot, rated as 10 
percent disabling; hallux valgus of the left foot, rated as 
10 percent disabling; residuals of a left knee injury, rated 
as non-compensable; and post operative repair of a right 
inguinal hernia, rated as non-compensable; the combined 
rating was 20 percent.  The veteran was notified of this 
rating decision in July 1988.  

Thereafter, the veteran applied for eligibility for a program 
of vocational rehabilitation training under the terms and 
conditions of Chapter 31, Title 38, United States Code.  He 
was granted such benefits.  In an October 1988 a 
Rehabilitation Plan was developed which had a program goal 
for the veteran to acquire and sustain employment as a 
secondary education teacher.  His objectives included to 
complete a Bachelor's Degree in secondary education.  The 
veteran was provided vocational rehabilitation benefits.  He 
attended the University of Nevada and graduated with the 
appropriate degree.  According to the Rehabilitation Plan, in 
May 1993, he completed his objective of attaining a 
Bachelor's Degree in secondary education.  Thereafter, he 
obtained employment in his chosen field.  It was determined 
that he was rehabilitated in January 1994.  

In June 1999, the veteran filed a claim for an increased 
rating.  In March 2000 rating decision, a rating of 10 
percent was granted for his left knee disorder.  His combined 
rating was increased to 30 percent.  Thereafter, the veteran 
sought to further obtain vocational rehabilitation benefits 
on the basis that his service-connected disability rating had 
increased and that his overall disability had worsened which 
rendered him unable to stand for extended periods of time 
which is required in his job as a teacher.  He stated that 
his job was aggravating his disabilities.  Although his 
current employer offered to make accommodations such as 
allowing him to use a chair or a wheelchair, he indicated 
that the accommodations would not be sufficient.  The veteran 
enrolled in a Master's program at the University of Phoenix 
at night which he reported would take him 2 years to 
complete.  He enrolled on his own, without authorization 
based on Chapter 31 benefits, but seeks to be awarded Chapter 
31 benefits to pay for that schooling.  


Analysis

The legal criteria governing the basic period of eligibility 
for Chapter 31 vocational rehabilitation training provide 
that the basic 12-year period of eligibility begins to run on 
the day that the VA notified the veteran of the existence of 
a compensable service-connected disability.  38 U.S.C.A. § 
3103(b)(3); 38 C.F.R. § 21.42(a).  In this case, the 12-year 
period expired in July 2000.  After the expiration of his 
basic period of eligibility, 38 U.S.C.A. § 3103(c) permits a 
veteran to obtain Chapter 31 benefits after the basic 12-year 
statutory period of eligibility in certain circumstances.  In 
any event, a serious employment handicap is required.  38 
U.S.C.A. § 3103(c); 38 C.F.R. § 21.44.

Since the veteran's period of eligibility had expired, the 
existence of a serious employment handicap must be 
established.

With regard to whether a serious employment handicap exists, 
38 U.S.C.A. § 3103(c) permits a veteran to obtain Chapter 31 
benefits after the basic 12-year statutory period of 
eligibility provided by 38 U.S.C.A. § 3103(a) has expired if, 
on the basis of the veteran's particular employment handicap 
and need for vocational rehabilitation training, it is 
determined that (1) the veteran has a "serious employment 
handicap" and has not been previously rehabilitated to the 
point of employability, or (2) has a serious employment 
handicap, has been previously rehabilitated to the point of 
employability and the veteran can meet one of the other 
stated conditions. 38 U.S.C.A. § 3103(c); 38 C.F.R. § 21.44.  
The veteran has been "rehabilitated" under the Chapter 31 
program.  However, as noted, a serious employment handicap 
needs to exist prior to consideration of any of the other 
stated conditions.  

"Serious employment handicap" is defined as the significant 
impairment, resulting in substantial part from a service-
connected disability rated at 10 percent or more, of the 
veteran's ability to obtain or maintain employment consistent 
with his abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101(7).  Pursuant to 38 C.F.R. § 21.52(c), a veteran has a 
serious employment handicap if he or she has: (1) a 
neuropsychiatric service-connected disability rated at 30 
percent or more disabling; or (2) any other service-connected 
disability rated at 50 percent or more disabling.  The 
veteran's combined  service-connected disability rating is 30 
percent.  Thus, the veteran does not meet those criteria.  A 
serious employment handicap may exist when the veteran has a 
nonneuropsychiatric disability rated at 30 or 40 percent and 
the veteran meets other listed criteria.  38 C.F.R. § 
21.52(d).  The other listed criteria are as follows: 1) the 
veteran has a prior history of poor adjustment in training 
and employment, and special efforts will be needed if the 
veteran is to be rehabilitated; or 2) the veteran's situation 
presents special problems due to nonservice-connected 
disability, family pressures, etc., and a number of special 
supportive services are needed to effect rehabilitation.  

In this case, the veteran does not assert nor does the record 
show that he has a prior history of poor adjustment in 
training and employment.  Rather, the veteran was successful 
in his adjustment to training and his adjustment to 
employment.  He began training in 1988 with a goal of 
completion in 5 years.  He met that goal.  Thereafter, he 
found suitable gainful employment in the field in which he 
trained.  Further, the veteran does not assert nor does the 
record show that his situation presents special problems due 
to nonservice-connected disability or family pressures.  

A finding of serious employment handicap may nevertheless be 
made when the veteran's service-connected disabilities have 
caused substantial periods of unemployment or unstable work 
history; as well as when the veteran has demonstrated a 
pattern of maladaptive behavior which is shown by a history 
of withdrawal from society or continuing dependency on 
government income support programs.  38 C.F.R. § 21.52(e).

This also is not the case here.  There is no such history.  
The veteran has a stable and steady work history.  In fact, 
he is maintaining his current full-time job while pursing a 
Master's degree in the evening.  The veteran has never had 
substantial periods of unemployment or unstable work history 
nor has he had a demonstrated pattern of maladaptive behavior 
which is shown by a history of withdrawal from society or 
continuing dependency on government income support programs.

In this case, the veteran does not meet the criteria for a 
serious employment handicap.  The Board notes that the 
evidence shows that the veteran does have certain 
restrictions imposed by his service-connected disabilities.  
He is credible to report that he has pain.  He admits that 
his current employment has offered accommodations, if needed, 
such as a chair, or that he could use a wheelchair.  It is 
his feeling that this is insufficient.  However, the recent 
VA examination revealed that the veteran is actually active.  
He is unable to run or bike, but, other than those 
restrictions, the record shows that he engages in normal 
activities.  His employment is willing to allow him to be 
sedentary as needed.  

In sum, the veteran has earned a Bachelor's Degree and has 
had a stable work history as a teacher for many, many years.  
He has been employed in a field suitable to him for many 
years, by his own admission.  His reason for seeking Chapter 
31 benefits is because he feels that his current employment 
is aggravating his left knee and feet disabilities.  However, 
he admits that his current employment has offered to 
accommodate his need to be off his feet.  Although he finds 
the accommodations insufficient, they appear reasonable.  The 
veteran has on his own entered a night program for a Master's 
degree while he maintains his same full-time employment 
during the day.  The veteran has been able therefore to 
maintain this employment and pursue other pursuits.  The 
recent medical examination showed that the veteran is active 
and only restricted in more vigorous physical activities.  He 
is not seeking to leave physically demanding employment for 
sedentary employment.  

In this case, the veteran does not meet the criteria for a 
serious employment handicap.  The veteran is employed and has 
maintained that employment for many years.  Since the veteran 
is educated and obtained a degree which is considered to 
reflect his abilities, aptitudes, and interests, and since he 
is employed in a field consistent with that degree, the Board 
concludes that the record does not show that there is a 
serious employment handicap.

Based on the provisions of 38 C.F.R. § 21.52 and the 
determination of the counselor that the veteran does not have 
an employment handicap, the Board concludes that the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

Entitlement to an extension beyond the basic period of 
eligibility for a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



